SACKETT, C.J.
(concurs in part and dissents in part).
I concur in part and dissent in part. I would order a limited remand.
An allegation has been made for the first time on appeal that no inquiry was made as to D.H.’s possible Indian heritage, as required under Iowa Code section 232B.4 (Supp.2003), and that the termination should be reversed because of the failure of an inquiry. I agree strongly with the State and the majority that this alone is not grounds for reversal. But I would not end our inquiry on this issue there. Rather, I would remand by order to the juvenile court to hold a hearing to determine the Indian status, if any, of this child.
I recognize, as the majority found, there is no real evidence that the child would qualify as an Indian child. Yet the State has failed to state in its petition that either there is evidence the child qualified under the federal or state Indian Child Welfare Act1 or there is not evidence the child qualified under either act.2 Furthermore, there is no real evidence the child does not qualify under either act. If, as the allegation for reversal suggests, the father’s current attorney has evidence that the child would qualify, that evidence can only be entered in the record with a remand.3 Consequently, if this challenge can first be *495made on appeal as this court is doing,4 the only way to intelligently address the issue is to remand for further proceedings, an alternative suggested by the State.
The majority has held that the need for the court to inquire as to the child’s status is only triggered by the circumstances set forth in Iowa Code section 232B.5(3) and apparently only at the trial court level, yet they address it without the juvenile court having had an opportunity to do so. The whole Iowa statutory scheme of chapter 232B has wide-open definitions of an Indian child5 and places substantial burdens on both the court and the State to make inquiry.6 Additionally, the failure to correctly identify a child as an Indian child could result in a termination being set aside in an action filed under the federal Indian Child Welfare Act.
25 U.S.C. § 1914 (2002) provides:
Any Indian child who is the subject to any action for foster care placement or termination of parental rights under State law, any parent or Indian custodian from whose custody such child was removed and the Indian child’s tribe may petition any court of competent jurisdiction to invalidate such action upon a showing that such action violated any provision of section 1911, 1912 and 1913 of this act.7
Section 1912 provides for a state court8 that knows or has reason to know the child may be subject to the federal act to notify certain persons in a certain manner and to do certain other things that did not happen in this case. A failure to comply with these provisions could invalidate this termination procedure. See Doe v. Mann, 285 F.Supp.2d 1229, 1233 (N.D.Cal.2003) (noting a tribal member is not precluded from bringing a federal court action challenging the state court’s child custody determination as a violation of the Indian Child Welfare Act, the issue not having been raised or adjudicated in state court).
I understand that we have a responsibility to see parental termination cases are handled expeditiously. But the short time necessary to remand for a hearing is insignificant when compared with the time that the termination order could be held in limbo by further litigation challenging the termination should the child qualify under either or both the federal and state acts.
The better practice, it would appear, is for the State that has responsibility for determining the child’s status to include an allegation in its petitions that a basic inquiry has been made and there is or is not evidence the child qualifies under the Act. The better practice for us is to take those precautions necessary to strictly comply with both acts making further litigation less likely and to assure that termination *496orders from Iowa courts shall withstand challenges under the federal act.

. Iowa Code chapter 232B contains the Iowa Indian Child Welfare Act. The federal Indian Child Welfare Act is found in 25 U.S.C. §§ 1901-63 (2002).


. By the time of a termination hearing, the State has gathered substantial evidence on the child and his or her family and I would suggest that the better practice would be for the State to make such an allegation. In saying this, I do not suggest that the failure to do so in and of itself is grounds for a reversal, as I have agreed with the State and the majority it does not.


.Any attorney raising this issue at the appellate level should have evidence that the child qualifies or evidence that raises a debatable question as to whether the child qualifies. Any attorney representing a party in juvenile court who has evidence the child may qualify would have an obligation to make that evi*495dence known to the court and not wait to raise the issue for the first time on appeal.


. In saying this I recognize the majority has elected not to raise the preservation issue raised by the State.


. Iowa Code § 232B.3(6).


. Iowa Code § 232B.5.


. Iowa Code 232B.5(2) provides:
The federal Indian child Welfare Act and this chapter are applicable without exception in any child custody proceedings. A state court does not have the discretion to determine the applicability of the federal Indian Child Welfare Act or this chapter to a child custody proceeding based upon whether an Indian child is part of an existing Indian family.
Iowa Code § 232B.5(2).


.Whether this statute also puts these requirements on an appellate court when it is the first to be advised there may be a question of the child's eligibility is not clear.